At the outset I
would like to congratulate you, Mr. President, on your
election to the presidency of the sixtieth session of the
General Assembly. I have known you personally for a
long time as a very skilful and highly professional
diplomat and I wish you every success in making new
achievements in that highly responsible post. I would
also like to express our appreciation to your
predecessor, Mr. Jean Ping, for the competence and
dedication with which he guided the work of the fifty-
ninth session of the General Assembly.
While it is too early to assess the impact of the
2005 World Summit Outcome (resolution 60/1)
adopted at the High-level Plenary Meeting, I will
venture to say that the path leading up to it was thorny,
if not challenging, at times.
Azerbaijan has always been and will remain
committed to the purposes, principles and values
enshrined in the United Nations Charter and other
landmark documents. Respect for the norms and
principles of international law and diligent observance
of international obligations by Member States serve as
indicators of their adherence to those values and
principles.
Azerbaijan fully supports a collective approach to
security. We are committed to taking concerted action,
in conformity with the United Nations Charter, to
remove threats to peace and security, foster sustainable
24

economic development and support democracy-
building and protection of human rights.
We reaffirm our determination to continue the
reforms that will eventually improve the functional
capacity of the United Nations and its decision-making
processes, especially with regard to crisis and conflict
management.
Since our accession to the United Nations, the
Organization has been closely associated in our society
with our hopes for the liberation of the territories of
Azerbaijan occupied by Armenia. Although the
Organization for Security and Cooperation in Europe
(OSCE) is deeply involved in the settlement process,
the prompt response of the Security Council to the
occupation of the territories of Azerbaijan and the
adoption of four Security Council resolutions — 822
(1993), 853 (1993), 874 (1993) and 884 (1993) — still
gives us hope for the peaceful settlement of the conflict
in and around the Nagorny Karabakh region of the
Republic of Azerbaijan. The principles unanimously
adopted by the Security Council in those resolutions
continue to be the basis for the settlement of the
conflict.
Last year the General Assembly’s consideration
of the agenda item entitled “The situation in the
occupied territories of Azerbaijan” played a crucial
role in attracting attention to the dangerous practices
carried out by Armenia in the occupied territories of
Azerbaijan.
As for the negotiation process itself, I must admit
that we are now at a critical juncture where the chances
for resolution of the conflict are cautiously optimistic.
The Government of Azerbaijan remains committed to
the peaceful settlement of this protracted conflict,
based on respect for the norms and principles of
international law, the implementation of the relevant
Security Council resolutions and related OSCE
documents and decisions. We expect that the Armenian
side will take a similarly constructive approach and
will not miss this window of opportunity.
There is no room for illusions. Azerbaijan will
never compromise its territorial integrity. Only the
return of all the occupied territories to Azerbaijan will
help restore our trust and confidence in Armenia and
its declared intention of establishing good-neighbourly
relations with Azerbaijan. Such a step would remove
the label of aggressor from the Government of
Armenia — a label it inherited after it occupied the
territories of Azerbaijan — and allow both parties to
benefit from the opportunities the settlement of the
conflict will bring.
We are ready to provide security assurances for
the Armenian population of the Nagorny Karabakh
region of Azerbaijan. As for the status of the region, it
is necessary to create favourable conditions for the
secure and dignified return of the expelled Azerbaijani
population to the Nagorny Karabakh region and to
other occupied territories, to establish normal living
conditions there and to provide opportunities for
economic development for both communities.
Once the agreement is achieved, for both political
and legal guarantees of its implementation we will
need the international community’s support for the
deployment of multinational peacekeeping forces,
demining, the restoration of communications, the
rehabilitation of lands and the provision of security
guarantees for the population in the Nagorny Karabakh
region of Azerbaijan, including the creation of local
police forces in the region for both Armenian and
Azerbaijani communities.
Last but not least, I should like to make a point
on conflict resolution. It concerns the issue of the
communication of Armenians living in the Nagorny
Karabakh region of Azerbaijan with Armenia and that
of Azerbaijanis living in the Nakhchivan region of
Azerbaijan with the rest of the country. We suggest that
the so-called Lachin corridor — which should be called
a road of peace — be used by both sides in both
directions, provided that security on the road is ensured
by the multinational peacekeeping force in the initial
stage.
The road’s importance extends beyond the
practical benefits of direct transport communications
between Armenia and Azerbaijan; the road should be
considered, first and foremost, as the path leading to
peace and cooperation in the South Caucasus region.
Today, from this rostrum, after the recent meeting of
the Presidents of Azerbaijan and Armenia, held in
Kazan on 26 August 2005, I urge the Armenian side
not to miss this opportunity to move the negotiation
process forward with the assistance of the
Co-Chairmen of the OSCE Minsk Group, in
accordance with the key understandings reached in the
Prague process.
Azerbaijan believes that development reinforces
democratic transformation, the rule of law and respect
25

for human rights. We agree that it is urgent and
important to achieve the international development
agenda. The Millennium Development Goals (MDGs)
remain an indispensable part of that agenda and
represent measures of States’ contributions to and
impacts on global efforts in their quest for a better
existence.
Cooperation in the areas of debt, assistance and
trade can open up new opportunities for development
financing and can reinforce national efforts to mobilize
needed resources. Here, the special development needs
of Africa deserve serious attention. Azerbaijan
therefore welcomes the recent decision by the Group of
Eight Governments to cancel the debt of heavily
indebted poor countries.
We also consider official development assistance
to be an important investment in self-sustaining
development. We firmly believe that, if aid is to be
effective, greater interagency coordination is required
at all levels. The United Nations Development Group
and the United Nations Resident Coordinator have a
critical role to play in this field. We fully support the
strengthening of both structures.
Yet another area requiring increased cooperation
is international trade. Addressing issues related to
improving market access and terms of trade as well as
overcoming supply side constraints can revive the
Doha round. Azerbaijan believes that the 2005 world
summit will renew the sense of urgency to build strong
political will and a coherent policy approach aimed at
creating a more favourable multilateral trade system
during the forthcoming ministerial meeting of the
World Trade Organization, to be held in Hong Kong. In
the meantime, we believe that the development
challenges of landlocked developing countries should
be effectively addressed, bearing in mind the recently
adopted Asunción Platform for the Doha Development
Round.
We recognize the crucial role of regional
organizations, including United Nations regional
commissions, in enhancing regional cooperation to
promote sustainable development. Azerbaijan places
emphasis on the development of transregional transport
and communication lines and makes its contribution
through the Baku-Tbilisi-Ceyhan oil pipeline and the
Baku-Tbilisi-Erzerum natural gas pipeline. We also
look forward to the building of a new Baku-
Akhalkalaki-Tbilisi-Kars railroad.
Azerbaijan is committed to poverty eradication
and has identified it as an overarching goal in its
development strategies. Although we are encouraged
by the implementation perspectives presented in the
report of the Millennium Project, we highlight the need
for assistance to complement the efforts of national
leadership, especially in the areas of capacity-building,
science and technology and environmental protection.
The achievement of the Millennium Development
Goals requires not only public investment in
infrastructure and human capital, but also investment
in improving governance, which includes an efficient,
properly resourced and adequately staffed institutional
system as well as political accountability, transparency
and participation. Azerbaijan attaches particular
importance to progress in this area. In recognition of
the central role of good governance in poverty
reduction and development, we have formulated
additional national MDGs to address governance
issues. Specific targets in that area include, inter alia,
reform of the overall State system of public
administration, legislation and policy by the year 2015.
Recognizing the destructive effects of natural
disasters on the sustainable development of countries
and communities, Azerbaijan, as a disaster-prone
country, believes that efforts aimed at disaster
mitigation should place particular emphasis on
awareness-raising programmes and on the development
of early warning capacities.
It is clear that national ownership of the design,
implementation and coordination of humanitarian
response and transition programmes in both post-
disaster and post-conflict situations is essential to
ensure the desired impact and the sustainability of such
programmes. However, there is a need for the efficient
sharing of responsibilities between national authorities
and international humanitarian and development actors,
particularly in protracted humanitarian situations with
mass displacement and limited national capacities to
tackle all existing problems. Humanitarian assistance
and funding should not be limited to providing
immediate responses to crises; they must take into
account long-term needs in the transition phase.
Promoting human rights and the rule of law has
been an integral part of our national development
strategy as a result of our conviction that the full
enjoyment of human rights, while a goal in itself,
serves as a foundation for sustainable development. We
26

need to increase our ability to deal with human rights
challenges and to adequately respond to them,
particularly in times of conflict and crisis.
In conclusion, I would like to assure the
Assembly that Azerbaijan will remain committed to the
ideals that are the foundation of the Organization, and
to express my confidence that at this critical juncture
for multilateralism, the international community will
spare no effort to make the United Nations more
efficient and more relevant to the needs of its Member
States.